 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRENCE O’NEIL,                                   No. 2:18-cv-0858 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    ROBERT BURTON, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 19, 2019, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 23. Petitioner has

23   not filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed December 19, 2019, are adopted in full;
 5          2. Petitioner’s motion to proceed on his proposed amended petition for writ of habeas
 6   corpus, ECF No 21, is DENIED;
 7          3. The Clerk of the Court is directed to designate the proposed amended petition for writ
 8   of habeas corpus, ECF No. 22, as DISREGARDED; and
 9          4. This action proceeds on the merits of the petitioner’s original petition for writ of
10   habeas corpus, ECF No. 1, which is fully briefed and submitted for decision.
11   DATED: January 21, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
